Citation Nr: 1403674	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1976 and from March 1983 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal dated March 2012, the Veteran requested that he be scheduled for a Travel Board Hearing.  He was scheduled for an appropriate hearing on January 13, 2014.  However, the November 2013 VA letter notifying him of this hearing was mailed to him at an incorrect address.  Accordingly, the Veteran failed to appear for his hearing.

The Veteran had provided the RO with his correct mailing address in his March 2012 substantive appeal.  However, the November 2013 VA letter notifying him of his hearing was mailed to an old address.  Accordingly, on remand the Veteran should be scheduled for a Travel Board hearing and notice of the hearing must be mailed to him at his current address.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO.  Notice of the hearing must be mailed to the Veteran at his current mailing address.  See VA Form 9, dated March 14, 2012.  A copy of the notification letter should be associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

